Citation Nr: 1138151	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., and A.H.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held on August 5, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.


FINDING OF FACT

The Veteran has been shown to be unable to work due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the Veteran's claim for entitlement to a TDIU is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims ("Court") has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In this case, service connection is in effect for the following disabilities: 70 percent disabling for PTSD, 10 percent disabling for tinnitus, 0 percent disabling for bilateral hearing loss, and 0 percent disabling for otitis media.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2011).  However, it still must be shown that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Here, the Veteran has essentially contended that his service-connected PTSD has rendered him unemployable.  Therefore, the Board will only address the Veteran's service-connected PTSD in the foregoing discussion.  

After considering the evidence of record in the light most favorable to the Veteran, it appears that the Veteran is unemployable due to his service-connected PTSD.  In this respect, the Board observes that the Veteran was employed during the appeal until January 2011.  However, the evidence of record indicates that the Veteran was forced to retire from his job due to his PTSD symptoms.  

The VA treatment records show that the Veteran has consistently complained of his PTSD symptoms worsening over time.  In a February 2008 VA treatment record, the Veteran explained that it was easier for him to explode and that things were worse.  In a March 2010 VA treatment record, the Veteran stated that he could not stand people anymore.  In a January 2011 VA treatment record, he reported that he made a teacher cry and that he "blew his top" with a district person.  In the July 2011 VA treatment record, the Veteran explained that he left his job due to his temper.  

The February 2008 VA examination report shows that the Veteran stated that he had problems with concentration and irritability on the job and that his supervisor gave him a verbal warning about how he talks to people.  The Veteran reported that he also irritated the principal because of the way he spoke to her and said that he had trouble supervising people and managing his anger.  He denied having any close friends.  The examiner explained that in terms of social adaptability and interactions with others, the Veteran was considerably impaired.  In terms of his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner, this also appeared to be considerably impaired.  

The Veteran was afforded a VA examination in July 2009.  In terms of his work history, he stated that he was the head custodian at a school and that he had missed probably 26 days in the past year because of his PTSD.  He reported that he was having trouble concentrating and that if it was not for his assistant taking care of things for him, the job would not get done.  The Veteran stated that he did not feel motivated and was not able to stay focused enough to get his duties completed.  He also reported that he had another assistant who helped him to walk out of situations where he is about to explode.  He said that he had trouble getting along with coaches and other teachers.  The examiner stated that the Veteran was exhibiting considerable to severe symptoms associated with PTSD.  He reported problems with irritability, concentration, and only four hours of sleep per night.  In terms of his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner, this appeared to be considerably to severely impaired.  

In addition, the Veteran's wife, J.A.C. submitted a lay statement in support of the Veteran's claim.  She stated that for the past four years, his temper has been extremely short and that he gets angry very quickly.  She said that he worked as a head custodian but that his supervisor gave him a written reprimand for talking back and for talking inappropriately to the principal and the school secretaries.  He was told to watch how he talked to fellow staff members including his subordinates.  She stated that just because he had a job did not mean that he was doing okay.  She explained that he was "hanging on by a string" at work and that he was like a time bomb waiting to explode.  

In short, the medical and other evidence of record including the Veteran's statements indicates that the Veteran's service-connected PTSD is productive of serious symptomatology which can be said to preclude employability.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Based on the evidence of record, the Board finds that the Veteran is unemployable due to his service-connected PTSD.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


